BARKETT, Circuit Judge,
dissenting:
I respectfully dissent from the majority’s opinion because I believe the Supreme Court’s decision in Kimbrough leaves no room for upholding our prior precedents in Castro, Arevalo-Juarez, and Llanos-Agostadero. Under our precedent, when an intervening Supreme Court decision has “undermined [a prior panel decision] to the point of abrogation,” we must apply the Supreme Court’s decision. United States v. Archer, 531 F.3d 1347, 1352 (11th Cir.2008).1
I believe it to be beyond peradventure that Kimbrough has completely undermined the rationale of our prior cases holding that sentencing courts cannot consider “fast-track” sentencing disparities as the basis for a Guidelines variance. As the Assistant U.S. Attorney, to her credit, conceded, “[t]he holdings in Llanos-Agostadero and Arevalo-Juarez appear to be at odds with Kimbrough.” Letter from Terry Flynn, Assistant U.S. Attorney, to the *1240Court, after oral argument (May 22, 2008) (internal citations omitted).
The rationale underlying and supporting the holdings of Castro, Arevalo-Juarez, and Llanos-Agostadero was that by authorizing “fast-track” programs in some districts but not in others, Congress implicitly intended the sentencing disparities that might arise between “fast-track” districts and non-“fast-track” districts. Similarly, in Kimbrough, the government argued that by passing the Anti-Drug Abuse Act of 1986,2 Congress “implicitly” prohibited trial judges from deviating from a Guidelines sentence based upon the Guidelines’ 100-to-l ratio. Kimbrough v. United States, — U.S. -, 128 S.Ct. 558, 571, 572-73, 169 L.Ed.2d 481 (2007) (emphasis added); see also United States v. Eura, 440 F.3d 625 (4th Cir.2006) (holding that a sentence outside the Guidelines range was per se unreasonable when based on a disagreement with the sentencing disparity for crack and powder cocaine offenses); United States v. Kimbrough, 174 Fed.Appx. 798 (4th Cir.2006) (same).3 The Supreme Court flatly rejected that position, expressly stating that it “declinefd] to read any implicit directive into ... congressional silence.” Kimbrough, 128 S.Ct. at 571 (emphasis added).
The Supreme Court concluded that a judge is permitted to “consider the disparity between the Guidelines’ treatment of crack and powder cocaine offenses” in imposing a sentence. Id. at 564. The Court held that “under Booker, the cocaine Guidelines, like all other Guidelines, are advisory only, and that the Court of Appeals erred in holding the crack/powder disparity effectively mandatory. Although a district judge must include the Guidelines range in the array of factors warranting consideration, the judge may also determine that, in that particular case, a within-Guidelines sentence is ‘greater than necessary’ to serve the objectives of sentencing.” Id.
Speaking even more broadly, and quoting the government’s own concessionary position on the issue, the Court noted that “as a general matter, courts may vary [from Guidelines ranges] based solely on policy considerations, including disagreements with the Guidelines.” Id. at 570 (internal quotation marks omitted). Thus, the Court made consideration of the § 3553(a) factors paramount, including a determination that in a particular case, a within-Guidelines sentence may be “greater than necessary” to serve the objectives of sentencing.
The Guidelines are now simply the “starting point” and “initial benchmark” for a sentencing court, Gall v. United States, — U.S. -, 128 S.Ct. 586, 596, 169 L.Ed.2d 445 (2007), and after considering them, a court “should then consider all the § 3553(a) factors” in making an “individualized assessment based on the facts presented.” Id. at 596-97. As the Court added, the § 3553(a) factors require consideration of “the need to avoid unwarranted sentence disparities among defendants with similar records who have been found guilty of similar conduct,” which may result in a sentence that varies from the *1241Guidelines range. Kimbrough, 128 S.Ct. at 570 (internal quotation marks omitted). In directing district courts to consider the need to avoid unwarranted disparities when imposing sentences, the Court specifically noted that § 3553(a)(6) requires that district courts take account of sentencing practices in other courts. Id. at 574 (emphasis added). The Court further noted that a district court may consider arguments that “the Guidelines sentence itself fails properly to reflect § 3553(a) considerations.” Id. at 570 (citing and quoting Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2465, 168 L.Ed.2d 203 (2007)).
I agree with the First Circuit, in which a panel recently held that Kimbrough overruled its prior precedent which was identical to Castro, Arevalo-Juarez, and Llanos-Agostadero4 The First Circuit found that after Kimbrough,“consideration of fast-track disparity is not categorically barred as a sentence-evaluating datum within the overall ambit of 18 U.S.C. § 3553(a).” United States v. Rodriguez, 527 F.3d 221, 229 (1st Cir.2008). . The court reasoned that “Kimbrough makes manifest that sentencing courts possess sufficient discretion under section 3553(a) to consider requests for variant sentences premised on disagreements with the manner in which the sentencing guidelines operate.” Id. at 231.5 The First Circuit is correct that Kimbrough completely eviscerates any prior panel decision that holds *1242that a sentencing court categorically cannot consider “fast-track” sentencing disparities as a basis for a variance from a Guidelines sentence.
When it is necessary to give “full effect” to an intervening Supreme Court decision, a panel of this court may decline to follow a decision of a prior panel. Lufkin v. McCollum, 956 F.2d 1104, 1107 (11th Cir.1992). I believe the majority has failed to give any effect to the Supreme Court’s decision in Kimbrough, and thus, I must dissent and urge this court to rehear this case en banc to reconsider our prior precedents in light of Kimbrough.

. In Archer, this court found that a Supreme Court case, Begay v. United States, - U.S. -, 128 S.Ct. 1581, 170 L.Ed.2d 490 (2008), dealing with the question of whether drunk driving is a "violent felony” under the Armed Career Criminal Act, had undermined a prior panel decision to the point of abrogation even though it dealt with a different crime (unlawfully carrying a concealed weapon) and a different statutory definition ("crime of violence” under the Sentencing Guidelines).


. In determining the offense levels for crack and powder cocaine, the Sentencing Commission adopted the 100-to-l ratio in line with the Anti-Drug Abuse Act of 1986.


. This court in United. States v. Williams, 456 F.3d 1353, 1364-69 (11th Cir.2006), likewise had held that courts have no authority to deviate from the 100-to-l crack/powder cocaine ratio. But see United States v. Williams, 472 F.3d 835, 848-49 (11th Cir.2006) (denial of rehearing en banc) (Barkett, J., dissenting) (stating that a sentencing court may deviate from the 100-to-l ratio if it properly calculates the Guidelines range and sentences a defendant based on the individual facts and circumstances of the case).


. I respectfully disagree with a panel of the Fifth Circuit which held that Kimbrough did not overrule its prior holdings that a district court may not vary from the Guidelines based on sentencing disparities caused by "fast-track” programs. See United States v. Gomez-Herrera, 523 F.3d 554 (5th Cir.2008). The Fifth Circuit reasoned that because Congress authorized "fast-track” programs without revising § 3553(a)(6), any sentencing disparities resulting from "fast-track” programs are "necessarily” warranted. See id. at 562-63 (citing and quoting United States v. Marcial-Santiago, 447 F.3d 715, 718 (9th Cir.2006)). In light of the Supreme Court's pronouncement that it refused to read any “implicit directive ... into congressional silence,” Kimbrough, 128 S.Ct. at 571, I cannot read into the PROTECT Act an implicit directive that restricts a sentencing court's discretion to deviate from the Guidelines based on "fast-track” disparities. Just as the Court in Kimbrough stated that congressional intent could not be inferred from the mandatory maximum-minimum sentences in the Anti-Drug Abuse Act of 1986 or Congress’ inaction in the face of the Sentencing Commission’s recommendations to change the 100-to-l ratio, sentencing courts should not infer from the PROTECT Act that they can never deviate from the Guidelines based on "fast-track” disparities. “Drawing meaning from silence is particularly inappropriate ... for Congress has shown that it knows how to direct sentencing practices in express terms.” Id. Congress' authorization of "fast-track” programs does not equate to a congressional decision that district courts have no discretion to deviate from the Guidelines based on "fast-track” disparities so long as the sentence is within the maximum-minimum limits and the sentencing court has considered the § 3553(a) factors.


. The majority’s discussion of the First Circuit's prior precedent rule is misleading and fails to give a proper reading to the First Circuit's decision in Rodriguez. (See Maj. Op. at 1236-37- n. 3.) The court in Rodriguez never said it was overruling its prior prece- ' dent only on the basis of the "sound reason[ing]” from "authority that postdates the original decision” — i.e., Kimbrough. Rather, after setting forth the two exceptions to the prior precedent rule ((1) "a previous panel is contradicted by controlling authority” and (2) a subsequent decision, while not directly controlling, nevertheless offers a sound reason for overruling the prior panel), the court explicitly states that “[t]he situation here possesses elements of both of these exceptions.” See Rodriguez, 527 F.3d at 224-25. The First Circuit’s decision to overrule its prior precedent was not based solely on the second exception as stated by the majority in footnote 3. Furthermore, as is evident from this circuit's recent decision in Archer, our prior precedent rule is not very different from the First Circuit's rule.